Citation Nr: 1637172	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-24 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disability to include PTSD and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
December 2012 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has rephrased the issue as listed on the title page, and notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Under the holding in Clemons, the Board finds that the instant decision applies to, and resolves, all pending claims of service connection for a psychiatric disability, however diagnosed.


FINDINGS OF FACT

1.  An August 2007 rating decision denied entitlement to service connection for an acquired psychiatric disability.  The Veteran did not appeal this decision or submit new and material evidence within one year; it is final.  

2.  The evidence added to the record since the rating decision in August 2007 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims for entitlement to service connection for an acquired psychiatric disability, and creates a reasonable possibility of an allowance of the claim. 

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for an acquired psychiatric disability have been met. 


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied the claim of service connection for an acquired psychiatric disability is final.  38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Service connection for an acquired psychiatric disability, to include PSTD and major depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran contends that her claim for entitlement to service connection for an acquired psychiatric disability should be reopened due to her submission of medical evidence that had not been previously considered.  For the reasons that follow the application to reopen is granted. 

In an August 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability to include PTSD due to military sexual trauma because there was no diagnosis of, or treatment for, PTSD.  Additionally the RO found that there was no indication of an assault or trauma during the Veteran's active service.    

The Veteran was notified of the August 2007 rating decision and of her appellate rights.  She did not appeal this rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b).  Thus, the August 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the August 2007 rating decision included the Veteran's service treatment records (STRs), VA treatment records, and lay statements provided by the Veteran.    

The Veteran submitted an application to reopen her claim which was denied by the RO in December 2012.  The Veteran submitted treatment records showing an ongoing diagnosis of, and treatment for, an acquired psychiatric disability.  The submitted VA treatment records include a record dated August 2014 from S. Kumar, M.D., a Board-certified staff psychiatrist, which stated that the Veteran has PTSD and major depressive disorder secondary to military sexual trauma.  Dr. Kumar described the Veteran's symptoms and noted, that while she has been completely sober for over three decades, "[r]eview of her record indicated that she had increased anxiety immediately following the sexual trauma in the military and her alcohol consumption increased as an attempt to numb and cope with symptoms to the point that she needed treatment for alcohol use."  Dr. Kumar provided an almost identical statement in August 2016.  The Veteran also provided several lay statements describing the in-service stressors that she believed to have caused her PTSD and depression.    

The Board finds that the VA treatment records received since the August 2007 rating decision, including Dr. Kumar's statements, are new and material evidence.  The VA treatment records are new in that they have not previously been considered.  The evidence is material in that it relates to an unestablished fact, whether the Veteran had been diagnosed with an acquired psychiatric disability and raises a reasonable possibility of substantiating the claim because it shows a nexus between the Veteran's current acquired psychiatric disability and her active service.  Shade, supra.  Thus, the Board finds that new and material evidence has been received, the claim is reopened, and the Veteran's appeal to this extent is granted.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Service connection for PTSD is warranted when the evidence shows: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The Veteran has specifically alleged that she has PTSD based on a reported history of multiple traumatic events in service, to specifically include personal assault and sexual trauma.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).  To that end, the United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304 (f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280   (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases). 

As a preliminary matter, the Board notes, when a claim is reopened and the RO has not previously adjudicated the claim on the merits, the claim is remanded in order for the RO to adjudicate it in the first instance.  However, as the Board is granting the Veteran's claim in full, proceeding to adjudicate the claim without providing the RO the chance to adjudicate the claim on the merits does not prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  

The Veteran contends that her acquired psychiatric disability is etiologically related to an in-service personal assault she experienced during a gynecological examination.  For the reasons that follow, the Board finds that entitlement to service connection for an acquired psychiatric disability to include PTSD and major depressive disorder is warranted.  

The Veteran has provided several statements consistently detailing the assault she experienced during her active service.  In a May 2011 statement the Veteran stated that while she received an in-service pelvic examination and the speculum was inserted very angrily and aggressively which made her feel like she had been raped.  The Veteran noted that when she arrived home she had an examination from Dr. V.B. "I can remember him because he was sensitive and I felt safe with him."  The Veteran reported that Dr. V.B. told her during the examination it appeared she had recently suffered from physical trauma.  In an additional statement from May 2011 the Veteran provided a chronological report of her symptoms related to PTSD, including alcoholism and depression beginning in 1968.  

The Veteran provided an August 2013 statement indicating that she was hospitalized in service because she was throwing up blood and diagnosed with psychophysioloized reaction of the gastrointestinal.  The Veteran reported the assault detailed above and noted that when she attempted to report the incident to a superior she was told it was "too late" to do anything about it.  The Veteran reported following the personal assault she began drinking, experienced isolation, anger, and had difficulty sleeping and eating as a result of this trauma.  

A review of the Veteran's service treatment records (STRs) shows that the Veteran had received at least five gynecological examinations over the course of her active service.  See July 1966 STR, September 1966 STR, January 1967 STR, April 1967 STR, and August 1967 STR.  In a March 1966 enlistment examination the Veteran reported having had a gynecological examination.  In the associated report of medical history the Veteran reported having been previously treated for a female disorder.  

The Veteran's STRs also contain some notations of psychiatric symptoms.  A January 1967 STR noted the Veteran was suffering from epigastric pain; she was eventually diagnosed with psychophysiological gastrointestinal reaction, indicating that her gastrointestinal symptoms had a psychological aspect.  A February 1967 STR noted that the Veteran and the treatment provider "talked at length" about her emotional problems, including the Veteran's relationship with her father.  The treatment provider noted that the Veteran did not need a psychological consult at that time, but was to return for follow up if she became unable to control her emotions.

At her separation from service in November 1967 the Veteran's separation examination noted she had received a gynecological examination.  The associated report of medical history noted the Veteran reported "nervous trouble" and being treated for a "female disorder" while in service. 

Post-service the Veteran received VA treatment for her acquired psychiatric disability.  The Veteran's VA psychologist provided a November 2011 statement indicating "it is my clinical opinion that [the Veteran] has suffered for many years with PTSD from [military sexual trauma] she experienced during her service."  The treatment provider noted the Veteran reported being raped with an instrument during a gynecological examination in service.  The treatment provider noted he had worked with the Veteran since February 2011 and that the Veteran had "consistently presented herself and her symptoms in a forthcoming manner, without any indication of attempts to fabricate or exaggerate symptoms or events, for the purpose of compensation.  On the contrary, [the Veteran] displays a common tendency to minimize, intellectualize, and avoid discussion of her experience of sexual trauma."

Thereafter, VA records show continuous treatment and counseling for PTSD and major depressive disorder, with consistent reports of the in-service assault.  The August 2014 and August 2016 VA treatment records note that the Veteran has been under the care of the behavioral health clinic since February 2002.  Dr. Kumar noted the Veteran has had "long standing mood stability since her military service with chronic depression along with symptoms of PTSD."  The treatment provider concludes "It is my professional opinion that [the Veteran] is disabled due to the [PTSD] and Major Depressive Disorder secondary to the military sexual trauma and the series of life events that followed has made her condition worse."  

It is not in dispute that the Veteran has diagnoses of PTSD and major depressive disorder; these conditions are clearly and consistently documented in her post-service treatment records.  Moreover, although her STRs are negative for any objective evidence of military sexual trauma, such that none of her gynecological examinations were noted to have been abnormal, the Veteran is competent to report such trauma.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The mere fact that her assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Her reports are numerous and consistent across both statements made directly in support of her claim and in the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting a strong motive to be truthful to receive proper treatment).  

Moreover, medical opinion evidence may corroborate a personal assault stressor and multiple mental health professionals have found the Veteran's report of military sexual trauma to be credible.  See Menegassi, 683 F.3d at 1382. Specifically, the Veteran's psychologist stated in November 2011 letter that it was his opinion that the Veteran was making no "attempts to fabricate or exaggerate symptoms or events for the purpose of compensation."  VA records consistently document diagnoses of PTSD and major depressive disorder associated with reports of military sexual assault, and the November 2011 note from the Veteran's psychologist and August 2014 and August 2016 notes from her psychiatrist specifically acknowledged the Veteran's current psychiatric distress is strongly rooted in her sexual trauma during service.  

All that remains to be shown to substantiate her claim is medical evidence relating her current acquired psychiatric disability to the corroborated stressor in service.  As noted above, the record includes multiple opinions, from a psychologist and psychiatrist, that clearly indicate the Veteran's diagnoses of PTSD and major depressive disorder are not only largely based on her military sexual trauma, but specifically that her sexual trauma has taken and continues to take a tremendous psychiatric toll.  As both opinions are accompanied by a thorough report detailing the underlying reasons, bases, and relevant psychiatric history, the Board finds them to be highly probative evidence in this matter.

Accordingly, the Board finds that, resolving any reasonable doubt in the Veteran's favor, the evidence shows that she has current diagnoses of PTSD and major depressive disorder that are related to military sexual trauma during service.  Service connection is therefore warranted and the appeal in this matter must be granted. 

Additionally, the Board notes that the Veteran has also reported an in-service stressor of witnessing an individual attempt suicide in an August 2013 statement.  The Board notes that while this specific stressor has not been developed by the RO, the Board considers this decision to be a total grant of the benefits sought on appeal and thus development of an alternative theory on which to grant service connection for an acquired psychiatric disability is unnecessary.  



ORDER

The Veteran's application to reopen her claim for service connection for an acquired psychiatric disability, to include PTSD, is granted.  

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder is granted.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


